office_of_chief_counsel internal_revenue_service memorandum number release date cc pa dpl b02 disa-113160-06 uilc date date to area_counsel large mid-size business from chief branch disclosure privacy law procedure administration subject disclosure of return_information of certain qualified intermediaries for examination or investigation purposes this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues this is in response to a request for advice regarding whether return_information of certain qualified intermediaries may be disclosed to the intermediary’s withholding agents or external auditors in the course of an irs investigation into the intermediary’s compliance with the internal_revenue_code code and rules and regulations applicable to qualified intermediaries whether the irs may contact the withholding agents was of a disqualified qualified_intermediary dqi to ask whether the dqi has informed the was of the disqualification whether the irs may contact the external auditor of a qualified_intermediary qi to review the audit procedures followed by the external auditor and to confirm the external auditor’s determination regarding the qi’s compliance with its reporting and withholding obligations disa-113160-06 conclusion sec_1 a strong argument can be made that the mere fact that a qi is no longer qualified and the effective date of the end of qualification is not return_information of the qi as such this limited information may be disclosed to any person without concern for the restrictions imposed by sec_6103 information pertaining to the reason that the qi is no longer qualified cannot be disclosed alternatively if the mere fact that a qi is no longer qualified and the effective date is deemed to be return_information then pursuant to sec_6103 in connection with an audit of the dqi’s compliance with its obligations under the internal_revenue_code following the disqualification the irs may contact the was to which a dqi has or may have furnished reports or payments in order to obtain information not otherwise reasonably available pertaining to such compliance pursuant to sec_6103 the irs may disclose to the external auditor of a qi such return_information of the qi as is necessary in order to obtain information not otherwise reasonably available with respect to determining the qi’s compliance with its obligations under the internal_revenue_code facts under sec_1_1441-1 and c for sec_1441 withholding and reporting purposes a wa may treat a payment as made to a qualified_intermediary qi if the qi provides a valid intermediary_withholding_certificate to associate with the payment the withholding_certificate must include certain required information including the qi's name address and qi-ein sec_1_1441-1 a qi-ein can be obtained by certain foreign financial institutions that execute a qualified_intermediary agreement with the irs the model agreement for which was published in revproc_2000_12 2000_1_cb_387 these agreements are executed for a limited number of years and are subject_to termination at or before their scheduled expiration based on various conditions these agreements provide various benefits to these institutions in exchange for their assumption of withholding and reporting responsibilities among other things the qi need not generally provide to its was or to the irs the identities of foreign persons on whose behalf the qi receives payments of income instead the qi itself obtains documentation for its accountholders to establish whether a reduced_rate of withholding might apply one lower than the statutory rate under sec_1441 in contrast non-qualified intermediaries are required to furnish to their was accountholder documentation to justify any claim of reduced withholding it is important for a wa to know whether an intermediary remains qualified because the wa’s own withholding-related obligations differ depending on whether or not the intermediary is qualified so long as the wa acts in accordance with the due disa-113160-06 diligence requirements prescribed in the regulations for establishing the qualified status of intermediaries it will not be held liable for underwithholding with respect to the withholding obligations of those intermediaries and their accountholders sec_1_1441-7 at present there is no standard procedure for the wa to timely confirm with the irs the continuing qualified status of an intermediary nor for the irs to inform a wa of the disqualification of any qi or that a purported qi was never qualified until such irs notice or confirmation is provided a wa can consistent with its due diligence requirements continue to rely on the qi-ein previously provided until it otherwise knows or reasonably should know of the termination section of the qi_agreement provides that unless the qi requests an irs audit an external auditor agreed to between the irs and the qi will review the qi's compliance with its withholding and reporting obligations the irs will contact these external auditors to review the audit procedures and to examine the auditor’s work papers and reports for purposes of reviewing and confirming the qi’s compliance with its reporting and withholding obligations under the code law and analysis a strong argument can be made that the mere fact that an entity that was a qi is not qualified as of a certain date without more is not return_information return_information as defined in sec_6103 includes essentially all records or information received obtained or created by the irs with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title_26 for any_tax penalty interest fine forfeiture or other imposition or offense qualification is a matter of licensing by the irs through the agreement set forth in rev_proc qualification creates certain obligations and liabilities under the internal_revenue_code a qi can however lose its qualified status for several reasons including choosing not to renew the agreement with the irs withdrawing from the agreement with the irs and failure to meet the obligations under the agreement the status of qualified or disqualified is not initially collected by the irs with respect to determining the qi’s liability under the code rather it results from one of several possible actions by the qi and creates certain responsibilities under the code an entity’s status as a qi or not reflects only whether the entity has a current in good standing agreement with the irs it does not reflect whether the qi has met all of its obligations under the code the regulations or the revenue_procedure thus we would contend that the fact that a qi is no longer a qi and the date that the status changed are not items of return_information and may be disclosed without regard to sec_6103 however no information may be disclosed regarding why the former qi is no longer qualified some reasons for losing qualified status are return_information which cannot be disclosed in order to ensure that this return_information is not disclosed the irs cannot disclose the reason for any entity’s loss of qualified status disa-113160-06 our argument here regarding the fact of a former qi’s non-qualified status is analogous to our determination that the mere fact that a specific enrolled_agent may not represent taxpayers before the irs is not by itself return_information enrolled_agent status is a matter of licensing by the irs an enrolled_agent can lose that status for several reasons including voluntary retirement failure to renew the enrolled_agent license conviction of any criminal offense involving dishonesty willfully violating the regulations applicable to enrolled agents misappropriation of client funds willfully participating in any attempt to evade assessment or payment of taxes failure_to_file his her own tax returns or filing erroneous returns of his her own as with the qi status some of the reasons for losing enrolled_agent status are return_information of the enrolled_agent and cannot be disclosed to any client of that enrolled_agent however the mere fact of the status of the license is not collected by the irs with respect to determining any liability under the code our determination that the mere status of an enrolled_agent as eligible or ineligible to represent taxpayers is not return_information however has never been challenged in litigation there is a chance that a court would disagree with our position with respect to the enrolled agents or with respect to the qis therefore we also present the alternative position that sec_6103 authorizes the disclosure of the qi’s status and the effective date as no longer qualified to was to which the qi furnished or may have furnished reports or payments section k authorizes irs employees to disclose return_information in connection with their official duties relating to any audit to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the correct determination of tax or the amount to be collected or with respect to the enforcement of any other provision of this title disclosures made under this provision are often referred to as investigative disclosures here the irs employees would be investigating whether the dqi complied with its obligations under the qi_agreement pursuant to section dollar_figure of the qi_agreement a qi is required to update its withholding_statement furnished to the wa as often necessary for the wa to meet its reporting and withholding obligations pursuant to this provision a dqi is required to provide notice of the disqualification to all was to which it has previously furnished reports or payments an investigation or examination into a dqi’s compliance with its obligations under the qi_agreement which operates under sec_1441 is an audit for purposes of sec_6103 therefore an irs employee whose official duties include the audit of a dqi is authorized to disclose to any wa to which the dqi furnished or may have furnished reports or payments such return_information of the dqi as is necessary to obtain from the wa information pertaining to the dqi’s compliance with its obligations under the qi_agreement including confirmation of the dqi’s assertions of compliance information sought may include whether when and how the wa learned of the qi’s disqualification disa-113160-06 information disclosed pursuant to sec_6103 must be limited to the information necessary to be disclosed in order to obtain accurate and complete information from the wa section k does not authorize disclosures merely to assist the wa in meeting its own obligations under the code nor to assist the wa in meeting any other business obligation pursuant to section of the qi_agreement an external auditor agreed to between the irs and the qi will review the qi's compliance with its withholding and reporting obligations the irs will contact these external auditors to review the audit procedures and to examine the auditor’s work papers and reports for purposes of reviewing and confirming the qi’s compliance with its reporting and withholding obligations under the code in these situations the underlying reality is that the irs is auditing the qi section k authorizes irs employees to disclose return_information in connection with their official duties relating to an audit to the extent necessary to obtain information not otherwise reasonably available thus to the extent that it is necessary for the irs to disclose the qi’s return_information to the external auditor in order to conduct the audit of the qi such disclosure is authorized as noted above disclosures made pursuant to section k must be limited to that information which needs to be disclosed in order for the irs employee to obtain accurate and complete information from the external auditor this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
